Citation Nr: 0032919	
Decision Date: 12/18/00    Archive Date: 12/28/00

DOCKET NO.  99-17 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased evaluation for an anxiety 
disorder, currently evaluated as 30 percent disabling.

2.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability.


REPRESENTATION

Veteran represented by:	Richard A. LaPointe, Attorney 
at Law


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel



INTRODUCTION

The veteran had active military service from October 1943 to 
September 1945.
Service connection was initially granted for a psychiatric 
disability in a November 1946 rating decision. 

In July 1998, the veteran, through his attorney, filed a 
claim of entitlement to an increased disability rating for 
his service-connected anxiety reaction, then rated as 10 
percent disabling.  The veteran also requested a total rating 
based on individual unemployability due to service-connected 
disability [the anxiety reaction was and is the veteran's 
only service-connected disability].  This matter comes before 
the Board of Veterans' Appeals (the Board) on appeal from a 
February 1999 rating determination of the Department of 
Veterans Affairs (VA) Regional Office in Waco, Texas (the RO) 
which granted an increased disability rating of 30 percent 
and denied the claim for a total rating.  The veteran 
subsequently expressed disagreement with the assigned 
disability rating.  


FINDING OF FACT

The veteran's service-connected anxiety disorder is 
manifested by anxiety and depression and prevents him from 
obtaining or retaining employment.


CONCLUSIONS OF LAW

1.  The criteria for a schedular 70 percent evaluation for 
the service-connected anxiety disorder have been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.7, 4.130, 
Diagnostic Code 9400 (2000).

2.  The criteria for a total rating based on individual 
unemployability due to service-connected disability are met.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 
(2000). 


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The veteran is seeking an increased disability rating for his 
service-connected anxiety reaction, which is currently 
evaluated as 30 percent disabling under 38 C.F.R. § 4.130, 
Diagnostic Code 9400 (2000).  He is also seeking a total 
rating based on individual unemployability due to his 
service-connected psychiatric disability.  The Board will 
address the two issues in turn.

1.  Entitlement to an increased evaluation for an anxiety 
disorder, currently evaluated as 30 percent disabling.


In the interest of clarity, the Board will initially discuss 
the evidence pertaining to this issue.  The relevant law and 
VA regulations will then be briefly reviewed.  Finally, the 
Board will analyze the veteran's claim and render a decision.

Factual Background

The Board is required to take a veteran's entire medical 
history into consideration when evaluating the severity of a 
service-connected disability. 38 C.F.R. § 4.1 (2000); Peyton 
v. Derwinski, 1 Vet. App. 282, 287 (1991).  However, where an 
increase in the disability rating is at issue, the Board must 
look to the present level of the veteran's disability.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

A review of the record demonstrates that the veteran served 
in combat as a member of a medium tank crew.  According to 
service medical records, he was evacuated from the front in 
October 1944 when he became "shaky", jumpy" and "didn't 
know what he was doing during a barrage". He was diagnosed 
with severe psychoneurosis, conversion hysteria.  In a 
November 1946 rating determination, VA granted service 
connection for psychoneurosis and assigned a 50 percent 
evaluation from September 15, 1945, to January 20, 1947, and 
a 30 percent disability thereafter.  

Following a December 1950 VA examination which resulted in a 
diagnosis of mild conversion reaction, VA, in a January 1951 
rating determination, decreased the veteran's disability 
evaluation from 30 to 10 percent.  After a January 1953 VA 
examination, which again diagnosed mild conversion reaction, 
the RO decreased the veteran's disability to noncompensably 
disabling in a February 1953 rating determination.  During 
the January 1953 examination, the veteran reported that he 
had a sixth grade education and was working as a carpenter.

Of record is the report of a January 1982 VA psychiatric 
examination.  The veteran reported being "nervous".  He 
stated that he had worked his way up from carpenter to 
supervising many men for a construction company.  He had 
evidently been laid off from his job a year earlier.  The 
veteran also described a problem with alcohol.  The examiner 
provided diagnoses of generalized anxiety disorder with 
depressive and somatization features (which was considered to 
be a maturation of the previously diagnosed conversion 
reaction) and episodic alcohol abuse.

Following the January 1982 VA examination, the RO, in a 
February 1982 rating determination, increased the veteran's 
disability evaluation from noncompensable to 10 percent.  It 
also reclassified the veteran's disability as an anxiety 
reaction.  

In March 1996, the veteran had a cerebrovascular accident 
(stroke).  In a June 1996 rating determination, the RO 
granted entitlement to a non service-connected disability 
pension.  In an October 1997 rating determination, the RO 
found that the veteran was entitled to special monthly 
pension based on the need for aid and attendance due to his 
cerebrovascular accident.  

The report of a December 1997 VA mental disorders examination 
is of record.  The veteran, then age 72, gave a history which 
was generally consistent with that reported above.  He 
reported leaving the construction industry approximately 
twenty years earlier and then working as a sales person in a 
garden center for approximately fifteen years.  He had 
stopped working approximately five years earlier.  The 
veteran reported experiencing a right-sided stroke a year 
earlier.  He stated that he did not drive and rarely left his 
house.  The examiner noted that the veteran was using a 
wheelchair.  The veteran reported being depressed and 
expressed some suicidal ideation, with no suicide tries.  The 
examiner's diagnosis was chronic anxiety, mild.  A Global 
Assessment of Functioning score of 70 was assigned.  

[Global Assessment of Functioning (GAF) is a scale reflecting 
the psychological, social, and occupational functioning on a 
hypothetical continuum of mental-health illness.  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also 
Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed.1994).  A GAF of 41 to 50 is defined as serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  A GAF of 51 to 60 is defined as moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  A GAF of 61 to 70 is 
defined as some mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, with 
some meaningful interpersonal relationships.]

In July 1998, the veteran, through his attorney, requested an 
increased evaluation for an anxiety reaction.  The veteran 
also filed a claim for a total disability evaluation based 
upon individual unemployability.  

In November 1998, the veteran was afforded a VA psychiatric 
examination.  The examining physician was the same as in 
December 1997.  The veteran reported that he had had a stroke 
two years earlier and that this had "messed up" his speech.  
He noted that he currently spoke rather clearly and that he 
was pleased about this development.  With regard to stress, 
the veteran noted that he would grin and bear it and that he 
would occasionally "yell and holler".  He reported that he 
would get depressed and cry but noted that he had no thoughts 
of suicide.  The veteran did not know the date and could not 
remember the President's name. 

Mental status examination revealed the veteran to be 
pleasant, likable, and to have a sense of humor.  He was neat 
in his dress.  The veteran cooperated well but had trouble 
organizing his thoughts and expressing them.  He also seemed 
to struggle at times.  His speech was normal and clear and 
the veteran seemed pleased about this.  His affect showed 
moderate tension and anxiety and his mood showed moderate 
depression.  The was no evidence of psychosis, delusions, 
hallucinations, or organicity.  The veteran's intellect was 
average and his memory and judgment were good.  He was also 
noted to have some insight.  

It was the examiner's impression that the veteran had chronic 
anxiety that had probably matured into depression.  A GAF 
score of 50 was assigned at that time.  The examiner noted 
that the veteran's anxiety and depression probably would 
likely as not keep him from being employed.  

The veteran was also afforded a VA general medication 
examination at that time.  Following a thorough examination, 
the examiner rendered the following diagnoses; cerebral 
arteriosclerosis and residuals of a cerebral accident March 
1996 with residual weakness, especially of lower extremities 
and unsteady gait; peripheral arteriosclerosis with loud 
bruits over both femoral arteries and absent pedal pulses; 
probably mild chronic obstructive pulmonary disease; 
postoperative status prostatectomy for 1993 cancer; and a 
heart condition.  The examiner indicated that the above non 
service-connected conditions would prevent employment at that 
time.  

In a February 1999 rating determination, the RO increased the 
veteran's disability evaluation for an anxiety reaction from 
10 to 30 percent.  In April 1999, the veteran expressed 
disagreement with this disability evaluation.  


Relevant Law and Regulations

Increased disability ratings - in general

Disability evaluations are rated in accordance with a 
schedule of ratings which are based on average impairment of 
earning capacity.  38 C.F.R. § 3.321(a), 4.1 (2000).  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (2000).

Specific schedular criteria

Service connection is currently in effect for an anxiety 
reaction, which has been assigned a 30 percent disability 
evaluation under 38 C.F.R. § 4.130, Diagnostic Code 9400 
(2000).

The Board notes in passing that effective November 7, 1996, 
38 C.F.R. Part 4 was amended with regard to rating mental 
disorders, including PTSD.  61 Fed. Reg. 52695 (Oct. 8, 1996) 
(codified at 38 C.F.R. § 4.130).  Because the veteran's claim 
of entitlement to an increased disability rating was filed in 
July 1998, after the regulatory change occurred, he is 
entitled only to application of current the version.  Cf. 
Karnas v. Derwinski, 1 Vet. App. 308, 311 (1991).

A 30 percent evaluation is to be assigned for occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks, (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

A 50 percent evaluation is to be assigned for occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent evaluation is assigned for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

A 100 percent evaluation is assigned for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.

38 C.F.R. § 4.130, Diagnostic Code 9400 (2000).

Analysis

Initial matters - duty to assist/standard of review

The statute pertaining to VA's duty to assist the veteran in 
developing the evidence in support of his claim was recently 
revised.  See the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, (2000) [to be 
codified at 38 U.S.C.A. § 5103A].  In accordance with the 
revised statute, VA has a duty to notify the veteran of the 
evidence needed to substantiate his claim.  VA also has a 
duty to assist the veteran in obtaining such evidence, 
including obtaining private records, if a reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  In the case of a claim for 
disability compensation, the duty to assist includes 
providing a medical examination or obtaining a medical 
opinion if such an examination or opinion is necessary to 
make a decision on the claim.  Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, (2000) 
(to be codified as amended at 38 U.S.C. §§ 5103 and 5103A).

In this case, the RO provided the veteran a VA psychiatric 
examination during the course of this appeal.  The veteran 
has not indicated the existence of any other currently 
existing evidence that is relevant to his claim.  The veteran 
and his attorney have been provided with the opportunity to 
present evidence and argument in support of his claim.  The 
Board concludes that all relevant data has been obtained for 
determining the merits of the veteran's claim and that VA has 
fulfilled its obligation to assist him in the development of 
the facts of his case.

Once the evidence has been assembled, it is the Board's 
responsibility to review the entire record.  38 U.S.C.A. 
§ 7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

The degree of impairment resulting from a disability involves 
a factual determination of the current severity of the 
disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 
(1994); see also Solomon v. Brown, 6 Vet. App. 396, 402 
(1994). In resolving this factual issue, the Board may only 
consider the specific factors as are enumerated in the 
applicable rating criteria, in this case 38 C.F.R. § 4.130 
(2000).  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); 
Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

Discussion

The Board is of the opinion that a 70 percent disability 
evaluation is warranted for the veteran's service-connected 
anxiety disorder.  While the veteran does not meet all the 
criteria necessary for a 70 percent schedular evaluation, for 
reasons expressed below the Board concludes that the 
disability picture caused by the veteran's service-connected 
anxiety disorder more nearly approximates that which allows 
for the assignment of a 70 percent rating.  See 38 C.F.R. 
§ 4.7 (2000).

As discussed above, a 70 percent disability rating requires 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence) spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

The evidence of record shows that the veteran has not worked 
for several years.  
The veteran was found to have a GAF score of 50 at the time 
of his most recent VA psychiatric examination.  A GAF score 
of 50 contemplates serious impairment in occupational and 
social functioning.  See American Psychiatric Association: 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition (1994); 38 C.F.R. § 4.130 (2000).  Moreover, the 
November 1998 VA psychiatric examiner found that the 
veteran's anxiety and depression probably would, as likely as 
not, keep him from being employed.  Among other psychiatric 
symptomatology consistent with the assignment of a 70 percent 
rating are depression and suicidal ideation.

It is clear that the veteran does not have all of the 
symptomatology consistent with a 70 percent rating.  For 
example, he is described as being adequately groomed; his 
speech is evidently normal; and there is no evidence of 
spatial disorientation.  Many of the veteran's problems have 
been ascribed by medical examiners to other, non service-
connected, ailments.  For instance, although the veteran is 
essentially housebound, the evidence indicates that this is 
due in large measure to the effects of his 1996 stroke, in 
particular to limited mobility resulting therefrom, rather 
than from symptoms associated with his psychiatric 
disability.

The Board believes, however, that overall, the veteran's 
disability picture more nearly approximates that which allows 
for a 70 percent rating.  See 38 C.F.R. §§ 4.7, 4.21 (2000). 

The Board has additionally reviewed the evidence to determine 
if a disability rating in excess of 70 percent may be 
assigned under the rating criteria.  After a review of the 
evidence of record, the Board has concluded that the 
veteran's psychiatric disability is not productive of total 
occupational and social impairment.  The competent medical 
evidence of record does not demonstrate that the veteran 
exhibits a gross impairment in thought processes or 
communication, persistent delusions or hallucinations, 
grossly inappropriate behavior, persistent danger of hurting 
himself or others (as noted above, although the veteran has 
expressed suicidal ideation he has never harmed himself), 
intermittent inability to perform activities of daily living, 
disorientation to time or place, or memory loss for names of 
close relatives or his own name.  The medical evidence 
contains virtually no support for the assignment of a 100 
percent rating.  The veteran and his attorney have pointed to 
no service-connected psychiatric symptomatology which they 
claim is productive of total occupational and social 
impairment, and as discussed above the Board has on its own 
been unable to identify symptoms consistent with the 
assignment of a 100 percent rating.  Accordingly, the Board 
determines that the preponderance of the evidence is against 
the claim as to this question.  

2.  Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities.

The issue of entitlement to a total rating for compensation 
purposes based on individual unemployability has also been 
developed for appellate consideration.  

Factual Background

As noted above, the veteran's only service-connected 
disability is the anxiety reaction, which as discussed above 
is now rated as 70 percent disabling.
The factual background set out above suffices as a basis for 
the Board's discussion of this issue.

Pertinent Law and Regulations

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16(b) (2000).  A 
finding of total disability is appropriate "when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 
4.15 (2000).  "Marginal employment shall not be considered 
substantially gainful employment." 38 C.F.R. § 4.16(a).  
"Substantially gainful employment" is that employment "which 
is ordinarily followed by the nondisabled to earn their 
livelihood with earnings common to the particular occupation 
in the community where the veteran resides."  Moore (Robert) 
v. Derwinski, 1 Vet. App. 356, 358 (1991).

A total disability rating for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities; provided, 
however, that if there is only one such disability, this 
disability shall be ratable at 60 percent or more.  If there 
are two or more disabilities, there shall be at least one 
disability ratable at 40 percent or more. 38 C.F.R. § 4.16(a) 
(2000).

A claim for a total disability rating based upon individual 
unemployability "presupposes that the rating for the 
[service-connected] condition is less than 100%, and only 
asks for TDIU because of 'subjective' factors that the 
'objective' rating does not consider."  Vettese v. Brown, 7 
Vet. App. 31, 34-35 (1994).  Before a total rating based upon 
individual unemployability may be granted, there must also be 
a determination that the veteran's service-connected 
disability is sufficient to produce unemployability without 
regard to advancing age.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) 
(2000); Hodges v. Brown, 5 Vet. App. 375, 378- 379 (1993).  
The sole fact that a claimant is unemployed or has difficulty 
obtaining employment is not enough.  And, although a high 
rating in itself is a recognition that the impairment makes 
it difficult to obtain and keep employment, the question 
remains whether the veteran is capable of performing the 
physical and mental acts required by employment, not whether 
the veteran can find employment. See 38 C.F.R. § 4.16(a); Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the United 
States Court of Appeals for Veterans Claims referred to 
apparent conflicts in the regulations pertaining to 
individual unemployability benefits.  Specifically, the Court 
indicated there was a need for discussing whether the 
standard delineated in the controlling regulations was an 
"objective" one based on average industrial impairment or a 
"subjective" one based upon the veteran's actual industrial 
impairment. The Board is bound in its decisions by the 
regulations, the Secretary's instructions and the precedent 
opinions of the chief legal officer of VA. 38 U.S.C.A. § 
7104(c) (West 1991). 

In a pertinent precedent decision, the VA General Counsel 
concluded that the controlling VA regulations generally 
provide that veterans who, in light of their individual 
circumstances, but without regard to age, are unable to 
secure and follow a substantially gainful occupation as a 
result of service-connected disability shall be rated totally 
disabled, without regard to whether an average person would 
be rendered unemployable by the circumstances.  Thus, the 
criteria include a subjective standard.  It was also 
determined that "unemployability" is synonymous with 
inability to secure and follow a substantially gainful 
occupation. VA O.G.C. Prec. Op. No. 75-91 (Dec. 27, 1991). 

Analysis

The evaluation for the veteran's service-connected disability 
is now 70 percent.  Therefore, he meets the percentage 
standards for consideration for a total disability rating 
under section 4.16(a) and may be considered for a total 
disability rating on this basis.

The medical evidence, which has been discussed above, 
reflects that the veteran experiences significant symptoms 
associated with his service-connected psychiatric disorder.  
Additionally, the evidence indicates that the veteran has a 
relatively limited education and has not worked since 1993.  
The VA psychiatric examiner expressed the opinion that the 
veteran's "anxiety and depression, probably would likely as 
not keep him from being employed".

The Board is cognizant that the veteran suffers from 
significant non-service-connected conditions and that these 
conditions may also impact his unemployability in an adverse 
fashion.  However, based on the medical evidence of record 
the Board believes that his service-connected psychiatric 
condition, alone, renders him unemployable in light of the 
veteran's education and experience.

After reviewing the evidence, the Board finds that the degree 
of impairment resulting from his service-connected disability 
prevents the veteran from obtaining and maintaining gainful 
employment.  Accordingly, a total rating for compensation 
purposes based on individual unemployability is warranted, 
and the benefit sought on appeal is accordingly granted. 



ORDER

A 70 percent disability evaluation is granted for an anxiety 
disorder, subject to the laws and regulations governing the 
payment of monetary benefits.

A total disability rating based upon individual 
unemployability due to service-connected disabilities is 
granted. 



		
	Barry F. Bohan
	Veterans Law Judge
	Board of Veterans' Appeals



 

